DETAILED ACTION
1.	This Final Office Action is in response to Applicant’s Amendments filed 2/2/2022. Claims 1-8 and 17-28 are currently pending. 9-16 were cancelled. The earliest effective filing date of the present application is 12/26/2016.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 26 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the readable computer storage medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the readable computer storage medium" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner believes this is caused by improper editing. Previously, claim 28 was a dependent claim of claim 18 and for the propose of examination will be treated as such.

Claim Rejections -35 USC §101
5.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-8 and 17-28 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1
Claims 1-8 are directed toward a process (method). Claims 17 and 19-25 are directed to a mobile terminal (machine). Claims 18 and 26-28are directed toward a non-transitory computer readable storage medium (machine). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 1-8 and 17-28 are directed toward the judicial exception of an abstract idea. Independent claims 17 and 18 recite essentially the same abstract features as claim 1, thus are abstract for the same reasons as claim 1.
Regarding independent claim 1, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
Claim 1. A method for recommending a virtual gift for a live show, comprising:
receiving a clicking instruction from a user on a gift list of the live show; 
determining a gift category according to the clicking instruction; 
generating an interface for editing virtual gifts according to the gift category, wherein different gift categories correspond to different interfaces for editing virtual gifts, in a case that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box for receiving the input content input by the user and a plurality of character-graphics template formats for allowing the user to select a target character- graphics template format, and in a case that the gift category is a dynamic expression gift category, the interface for editing virtual gifts contains a plurality of dynamic expression templates for allowing the user to select a target dynamic expression template; 
receiving an input content input by the user through the interface for editing virtual gifts; and 
recommending and generating the virtual gift according to the input content. 
The Applicant's Specification titled "Method and Device for Recommending Gift and Mobile Terminal" emphasizes the business need for data analysis, " However, there are following problems existed. Both the amount and format of virtual gifts in the gift list provided by the mobile terminal for the user are limited. As a result, it is difficult to meet different emotional expressions for users. As the user becomes less fresh about the virtual gift, frequency and enthusiasm of using the virtual gift may decrease, thereby causing user's experience poor. In addition, positivity of the user for using a related product may be dampened, thereby reducing stickiness between the user and the related product." (Spec. [P. 6, l. 25-31]) and further emphasize the business problem for "Therefore, not only the gift format is enriched, but also the user is enabled to casually edit the gift template based on his/her own needs, thereby improving the user's experience, increasing the positivity of the user for using the related product and enhancing the stickiness between the user and the related product." (Spec. [P. 9, l. 6-10]). Thus, data analytics for consumer ascetics to the Specification is a business concept being addressed by the claimed invention.
As the bolded claim limitations above demonstrate, independent claims 1, 17, and 18 are directed to the abstract idea of selecting and editing a virtual gift based on a gift category to a live show performer then recommending and generating a virtual gift based on the input, which is considered certain methods of organizing human activity because the bolded claim limitations pertain to (i) commercial or legal interaction; and/or (ii) managing personal behavior or relationships or interactions between people. See MPEP §2106.04(a)(2)(11).
Applicant's claims as recited above provide a business solution of selecting and giving of a virtual gift. Applicant's claimed invention pertains to commercial/legal interactions because the limitations recite gift giving, which pertain to "advertising, marketing or sales activities or behaviors and business relations (emphasis added)" expressly categorized under commercial/legal interactions. See MPEP §2106.04(a)(2)(II).
Furthermore, the claim limitations are also directed towards managing personal behavior or relationships or interactions between people because the limitations recite recommending and generating a virtual gift from a user to a live show performer, which is " social activities, teaching, and following rules or instructions," expressly categorized under Managing Personal Behavior or Relationships or Interactions Between People.    See MPEP §2106.04(a)(2)(II).
Dependent claims 2-8 and 17-28 further reiterate the same abstract ideas with further embellishments, such as displaying the gift; determining a virtual attribute value of the virtual gift according to the input content; the virtual attribute value is at least one of a virtual coin price, a user experience value, and a virtual score; editing the virtual gift though inputs; filtering content input by the user to the input box based on a rule, to determine the input content; and obtaining location information and displaying the gift according to the location information, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 1, 17, and 18.

Regarding Step 2A [prong 2]
Claims 1-8 and 17-28 fail to integrate the abstract idea into a practical application. Independent claim 1 (similarly claims 17 and 18) include the following additional elements which do not amount to a practical application:
Claim 1. A method for recommending a virtual gift for a live show, comprising:
receiving a clicking instruction from a user on a gift list of the live show; 
determining a gift category according to the clicking instruction; 
generating an interface for editing virtual gifts according to the gift category, wherein different gift categories correspond to different interfaces for editing virtual gifts, in a case that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box for receiving the input content input by the user and a plurality of character-graphics template formats for allowing the user to select a target character- graphics template format, and in a case that the gift category is a dynamic expression gift category, the interface for editing virtual gifts contains a plurality of dynamic expression templates for allowing the user to select a target dynamic expression template; 
receiving an input content input by the user through the interface for editing virtual gifts; and 
recommending and generating the virtual gift according to the input content. 
The bolded limitations recited above in independent claim 1 (Similarly claims 17 and 18 also including a mobile terminal, memory, a processor, circuit board, power circuit, and a non-transitory computer readable storage medium.) pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of a mobile terminal, interface, memory, a processor, circuit board, power circuit, and a non-transitory computer readable storage medium which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.04(d)(1) and §2106.05 (a-c & e-h), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, see Fig. 10 giving generic box diagram of the components and “It should be noted that, in embodiments of the present disclosure, the mobile terminal may be, but not limited to, a smart terminal having a network communication function, such as a smart phone, a personal digit assistant, a PC (personal computer), a table computer.” (Spec. 14-16). Nothing in the Specification describes the specific operations recited in claim 1 (Similarly claims 17 and 18) as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of data analytics. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.05(a & e).
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to steps for selecting and editing a virtual gift based on a gift category to a live show performer then recommending and generating a virtual gift based on the input through a user interface and the additional computer elements a tool to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04 and §21062106.05(f-h). Alternatively, the Office has long considered data gathering, analysis and data output to be insignificant extra-solution activity, and these additional elements do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.04 and §2106.05(g). Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04(d)(1) and §2106§2106.05 (a & e).
Instead, the recited additional elements above, merely limit the invention to a technological environment in which the abstract concept identified above is implemented utilizing the computational tools provided by the additional elements to automate and perform the abstract idea, which is insufficient to provide a practical application since the additional elements do no more than generally link the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible. Alternatively, the Office has long considered data gathering and data processing as well as data output recruitment information on a social network to be insignificant extra-solution activity, and these additional elements used to gather and output recruitment information on a social network are insignificant extra-solution limitations that do not impose any meaningful limits on practicing the abstract idea. See MPEP §2106.05(g). Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016. When considered in combination, the claims do not amount to improvements of the functioning of a computer, or to any technology or technical field. Applicant's limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.
Dependent claims 2-8 and 17-28 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims 1, 17 and 18 respectively, for example, determining a virtual attribute value of the virtual gift according to the input content; displaying the virtual gift; filtering the content input by the user to the input box based on a rule, to determine the input content, but these features only serve to further limit the abstract idea of independent claims 1, 17, and 18, furthermore, merely using/applying in a computer environment such as merely using the computer as a tool to apply instructions of the abstract idea do nothing more than provide insignificant extra-solution activity since they amount to data gathering, analysis and outputting. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea. Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B
Claims 1-8 and 17-28 do not amount to significantly more than the abstract idea. Independent claims 1 (similarly claims 17 and 18) include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
Claim 1. A method for recommending a virtual gift for a live show, comprising:
 receiving a clicking instruction from a user on a gift list of the live show; 
determining a gift category according to the clicking instruction; 
generating an interface for editing virtual gifts according to the gift category, wherein different gift categories correspond to different interfaces for editing virtual gifts, in a case that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box for receiving the input content input by the user and a plurality of character-graphics template formats for allowing the user to select a target character- graphics template format, and in a case that the gift category is a dynamic expression gift category, the interface for editing virtual gifts contains a plurality of dynamic expression templates for allowing the user to select a target dynamic expression template; 
receiving an input content input by the user through the interface for editing virtual gifts; and 
recommending and generating the virtual gift according to the input content. 
The bolded limitations recited above in independent claim 1 (Similarly claims 8 and 15 also including a mobile terminal, memory, a processor, circuit board, power circuit, and a non-transitory computer readable storage medium.) do not include any additional elements that are sufficient to amount to "significantly more" than the judicial exception because the additional elements refer to an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of mobile terminal, interface, memory, a processor, circuit board, power circuit, and a non-transitory computer readable storage medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Furthermore, claim 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a database, a processor, and a non-transitory computer readable storage medium are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a mobile terminal and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory and non-transitory computer-readable recording medium see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information in memory. Additionally, see for interface and power circuit, see MPEP §21106.05(f) discussing amounting to mere instructions to apply the abstract idea on a generic computer. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims 2-8 and 19-28 merely recite further additional embellishments of the abstract idea of independent claims 1, 17, and 18 respectively, for example Claims 2, 19, and 26 for screen see MPEP §2106.05(f) discussing the use of computer technologies merely to “apply” the abstract idea i.e. displaying data; Claims 5, 22, and 27 for processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; Claims 6, 7, 23, 24, and 28 for processor, circuit board, and mobile terminal see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; Claims 8 and 25 for processor, circuit board, mobile terminal see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer and for screen see MPEP §2106.05(f) discussing the use of computer technologies merely to “apply” the abstract idea i.e. displaying data. Claims 3,4, 20, and 21 do not include any additional elements. Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer as a tool and generally link the use of the abstract idea to a particular technological environment, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 17 and 18 since they fail to impose any meaningful limits on practicing the abstract idea. Accordingly, all of the dependent claims also fail to amount to "significantly more" than an abstract idea.
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 1-8 and 17-28 are directed to non-statutory subject matter under 35 U.S.C. § 101.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-8, an, 17-28 are rejected under 35 U.S.C. 103 as being unpatenable by CN105335051A  to Mengqi1 (“Mengqi”) in view of CN 106210855B to Jianhong et al. (“Jianhong”) in further view of U.S. Pat. No. 10,484,439 to Oates (“Oates”).

9.	With regards to claim 17 (Similarly claims 1 and 18), Mengqi disclosed the limitations of,
A mobile terminal, comprising: a housing, a processor, a memory, a circuit board and a power circuit, in which, the circuit board is enclosed by the housing, the processor and the memory are provided on the circuit board, the power circuit is configured to provide power for respective circuits and components of the mobile terminal, the memory is configured to store executable program codes, and the processor is configured to run programs corresponding to the executable program codes by reading the executable program codes stored in the memory (See Fig. 1 and [Page 3] discussing mobile terminal of the user and given specific example of a personal computer. Examiner notes that personal computers have a processor, memory, and a power source. See also claims 6-90 describing the modules and functions of the user terminal.) , to:
receive a clicking instruction from a user on a gift list of a live show (See [Page 2] discussing the receiving of the request of donors’ gifts and [Page 4] discussing the direct clicking of an icon by a user to select a gift. See also [Page 3] discussing the definition of net case to include live stream and the giving of the virtual present using a net cast.); 
determine a gift … according to the clicking instruction (See [Page 4] discussing the direct clicking of an icon by a user to select a gift. See also [Page 3] discussing the types of images, words, sounds.); 
recommend and generat(See [Page 5-6] discussing the implementation of the barrage formula and the displaying of the virtual gift on the present video.).  
Mengqi is silent on the limitations of,
gift category
wherein different gift categories correspond to different interfaces for editing virtual gifts, 
generate an interface for editing virtual gifts according to the gift category; 
receive an input content input by the user through the interface for editing virtual gifts; and 
However, Jianhong teaches at [Page 9] that it would have been obvious to one of ordinary skill in the streamer art to include the ability to use gift categories (See page 9 discussing colors and clothing.), generate an interface for editing virtual gifts according to the gift category (See [Page 9] discussing the adjusting module of the second acquisition module adjusting the display effect of the object according to user input. Examiner is interpreting adjusting as editing. Examiner also notes that a different display would be produced based on the object selected.) and to receive an input content input by the user through the interface for editing virtual gifts (See [Page 9] discussing making recommendations based on the receiver’s preferences and generating the virtual gift e.g. red hat edited with bunny ears.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi to include the ability to use gift categories, generate an interface for editing virtual gifts according to the gift category and to receive an input content input by the user through the interface for editing virtual gifts, as disclosed by Jianhong. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to express love of the webcast (Jianhong [Page 3]).  
Mengqi and Jianhog are silent on the limitation of,
	in a case that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box for receiving the input content input by the user and a plurality of formats for allowing the user to select a target character- graphics template format, and in a case that the gift category is a dynamic expression gift category, the interface for editing virtual gifts contains a plurality of dynamic expression templates for allowing the user to select a target dynamic expression template;
However, Oates teaches at [Col. 6, l 38-52], [Col. 8, l. 24-32], [Col. 62, l. 6-17], and [Col. 86, l. 45-65] that it would have been obvious to one of ordinary skill in the streamer art to include the ability to in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats (See [Col. 8, l. 24-32] discussing the tracking, processing, and recording of spectators interactions and the allowing of the spectator to enter data through user interfaces (UI) and [Col. 86, l. 45-65] discussing the templates or layouts for a spectating interface for overlay input. See also [Col. 62, l. 6-17] discussing gift overlays like text, video, etc. and [Col. 6, l 38-52] discussing the ability for spectator content to be displayed on the screen. The examiner is interpreting the text overlay as a dynamic expression gift and the video overlay as a character-graphics gift.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi and Jianhong to include the ability in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats, as disclosed by Oates. One of ordinary skill in the art would have been motivated to make this modification in order to allow spectators to interact with the presenter (Oates [Col. 11, l. 30-65]).  

10.	With regards to claim 19 (Similarly claims 2 and 26), Mengqi disclosed the limitations of,
display the virtual gift on a screen showing the live show (See [Page 4] discussing step 102 which includes displaying the barrage in the video area.).

11.	With regards to claim 20 (Similarly claim 3), Mengqi disclosed the limitations of,
wherein when the virtual gift is recommended and generated according to the input content, the processor is further configured to: 
determine a virtual attribute value of the virtual gift according to the input content (See Fig 3. and [Page 5] discussing the value of the barrage reaching a predetermined dollar value and user selecting it. The examiner is interpreting the user selection on price as an input content.).  

12.	With regards to claim 21 (Similarly claim 3), Mengqi disclosed the limitations of,
wherein the virtual attribute value is at least one of a virtual coin price, a user experience value and a virtual score (See Fig 3. and [Page 5] discussing the value of the barrage reaching a predetermined dollar value and user selecting it. The examiner is interpreting dollar value as coin price.).  

13.	With regards to claim 22 (Similarly claims 5 and 27), Mengqi discloses the limitations of,
in which, the processor is configured to receive the input content input by the user through the interface for editing virtual gifts by: receiving the input content input by the user through the input box, and determining a target character-graphics template format selected by the user from the plurality of character-graphics template formats (See [Page 5] discussing the input of the user given as words. See also [Page 4] discussing the splicing by end server of the barrage content for a redesign and the specific effects on screen.); and 
in which, the processor is configured to recommend and generate the virtual gift according to the input content by: recommending and generating the virtual gift according to the input content input by the user through … and the target character-graphics template format (See [Page 4] discussing the barrage content pointing out the word on the screen. See also [Page 5-6] discussing the implementation of the barrage formula and the displaying of the virtual gift on the present video.).  
Mengqi and Jianhong are silent on the limitation of,
wherein in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats; 
However, Oates teaches at [Col. 6, l 38-52], [Col. 8, l. 24-32], [Col. 62, l. 6-17], and [Col. 86, l. 45-65] that it would have been obvious to one of ordinary skill in the streamer art to include the ability to in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats (See [Col. 8, l. 24-32] discussing the tracking, processing, and recording of spectators interactions and the allowing of the spectator to enter data through user interfaces (UI) like a text box and [Col. 86, l. 45-65] discussing the templates or layouts for a spectating interface for overlay input. See also [Col. 62, l. 6-17] discussing gift overlays like text, video, etc. and [Col. 6, l 38-52] discussing the ability for spectator content to be displayed on the screen.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi and Jianhong to include the ability in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats, as disclosed by Oates. One of ordinary skill in the art would have been motivated to make this modification in order to allow spectators to interact with the presenter (Oates [Col. 11, l. 30-65]).  
	
14.	With regards to claim 23 (Similarly claim 6), Mengqi disclosed the limitations of,
wherein the processor is configured to receive the input content input by the user through the input box by: 
filtering content input by the user to the input box based on a rule, to determine the input content (See [Page 4] discussing the splicing by end server of the barrage content for a redesign. The examiner is interpreting splicing as editing.).  

15.	With regards to claim 24 (Similarly claims 7 and 28 ), Mengqi is silent on the limitations of,
in which, the processor is configured to receive the input content input by the user through the interface for editing virtual gifts by: receiving a target dynamic expression template selected by the user from the plurality of dynamic expression templates; and 
in which, the processor is configured to recommend and generate the virtual gift according to the input content by: recommending and generating the virtual gift according to the target dynamic expression template.  
However, Jianhong teaches at Fig. 1 and Pages 6 and 9 that it would have been obvious to one of ordinary skill in the streamer art to include the ability to receive the input content input by the user through the interface for editing virtual gifts by: receiving a target dynamic expression template selected by the user from the plurality of dynamic expression templates (See Fig. 1 and [Page 6] discussing the second user sending to the first user lovely hat or a warm scarf with special effect animation. The examiner is considering the hat and the scarf a template and special effect animation as dynamic.); and to recommend and generate the virtual gift according to the input content by: recommending and generating the virtual gift according to the target dynamic expression template (See [Page 9] discussing making recommendations based on the receiver’s preferences and generating the virtual gift e.g. red hat edited with bunny ears.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi to include the ability to receive the input content input by the user through the interface for editing virtual gifts by: receiving a target dynamic expression template selected by the user from the plurality of dynamic expression templates; and to recommend and generate the virtual gift according to the input content by: recommending and generating the virtual gift according to the target dynamic expression template, as disclosed by Jianhong. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to express love of the webcast (Jianhong [Page 3]).  
	wherein in response to determining that the gift category is a dynamic expression gift category, the interface for editing virtual gifts contains a plurality of dynamic expression templates; 
However, Oates teaches at [Col. 6, l 38-52], [Col. 8, l. 24-32], [Col. 62, l. 6-17], and [Col. 86, l. 45-65] that it would have been obvious to one of ordinary skill in the streamer art to include the ability to in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats (See [Col. 8, l. 24-32] discussing the tracking, processing, and recording of spectators interactions and the allowing of the spectator to enter data through user interfaces (UI) and [Col. 86, l. 45-65] discussing the templates or layouts for a spectating interface for overlay input. See also [Col. 62, l. 6-17] discussing gift overlays like text, video, etc. and [Col. 6, l 38-52] discussing the ability for spectator content to be displayed on the screen.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi and Jianhong to include the ability in response to determining that the gift category is a character-graphics gift category, the interface for editing virtual gifts contains an input box and a plurality of character-graphics template formats, as disclosed by Oates. One of ordinary skill in the art would have been motivated to make this modification in order to allow spectators to interact with the presenter (Oates [Col. 11, l. 30-65]).  

16.	With regards to claim 25 (Similarly claim 8), Mengqi disclosed the limitations of,
wherein the processor is configured to display the virtual gift on the screen showing the live show by: 
obtaining location information by locating a face on the screen showing the live show; and 
displaying the virtual gift on the screen showing the live show according to the location information.  
However, Jianhong teaches at Page 4 that it would have been obvious to one of ordinary skill in the streamer art to include the ability to obtain location information by locating a face on the screen showing the live show(See [Page 4] discussing the detection of the first user’s face.); and display the virtual gift on the screen showing the live show according to the location information (See [Page 4] discussing the adjusting of the position and/or size of the object is determined from the first user facial feature, which include position of the first user’s face, and displaying the effect.). 
Therefore, it would have been obvious for one of ordinary skill in the streamer art before the effective filing date of the claimed invention to have modified the teachings of Mengqi to include the ability to obtain location information by locating a face on the screen showing the live show; and display the virtual gift on the screen showing the live show according to the location information, as disclosed by Jianhong. One of ordinary skill in the art would have been motivated to make this modification in order to allow user to express love of the webcast (Jianhong [Page 3]).  

Response to Arguments
17.	Applicant’s arguments, see Remarks, filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-8 and 17-28 under 35 U.S.C. §112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection of claims 26 and 28 under 35 U.S.C. §112 are made in view of the amendments.

18.	Applicant's arguments filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-8 and 17-28 under 35 U.S.C. §101  have been fully considered but they are not persuasive. 
Most of Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out the claims are directed to a practical application or are significantly more. Applicant states:

    PNG
    media_image1.png
    109
    638
    media_image1.png
    Greyscale

Applicant makes this assertation without pointing to the specification or providing specific improvements. Applicant states:

    PNG
    media_image2.png
    168
    636
    media_image2.png
    Greyscale

Applicant has not provided any specifics in how their claims using generic computer hardware (processor, screen, memory, etc.) are specific. MPEP 2106.05 clearly states that “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination.”
Applicant argues: 
    PNG
    media_image3.png
    115
    647
    media_image3.png
    Greyscale

The claims are directed to a business problem with a business solution. Any improvement found in the claim is an improvement to the abstract idea itself, rather than a technological improvement. Here, Applicant is merely using streaming technologies as tools to implement the functions of the abstract idea. Examiner maintains position on 35 U. S. C. §101.

19.	Applicant's arguments filed 2/2/2022, with respect to the rejection(s) of claim(s) 1-4 and 17-21 and 26 under 35 U.S.C. §103 in view of Mengqi and Jianhong and claims 5-8, 22-25, 27, 28 under 35 U.S.C. §103 in view of Mengqi, Jianhong, and Oates have been fully considered but they are not persuasive. However, in light of the amendments the rejection is now claims 1-8, and 17-28 in view of Mengqi, Jianhong, and Oates.
Applicant argues:
    PNG
    media_image4.png
    190
    651
    media_image4.png
    Greyscale
… 
    PNG
    media_image5.png
    218
    642
    media_image5.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). These limitations were taught by a combination of reference not Jianhong alone and any differences Applicant is pointing to is from the piecemeal analysis. 
Applicant argues:
    PNG
    media_image6.png
    195
    639
    media_image6.png
    Greyscale

Examiner disagre. First, Examiner not techincal solutions are wording of court rationales for 35 U.S.C. §101 anaylsis and not 35 U.S.C. §§102/103. Second, characterization of Oates by Applicant is misleading. Oates does provide a text box to edit content based on the content a user has selected; further, the content can be text or video, which the examiner has equated to character-graphic and dynamic expression content. See above rejection. Examiner maintains position.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of References Cited, PTO form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JARED WALKER whose telephone number is (303)297-4407. The examiner can normally be reached Monday-Thursday 9:00 AM -5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A Obeid can be reached on (571)270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL JARED WALKER/Examiner, Art Unit 3687                                                                                                                                                                                            Michael.walker@uspto.gov

/FAHD A OBEID/Supervisory Patent Examiner, Art Unit 3687                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See attached Google Patents translation for citations to the text and Applicant’s provided original document for citations to figures.